Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/08/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,797,075 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a device comprising multiple via’s within the substrate and film stack wherein the stack comprises of alternating conductor and dielectric material, (Sugawara et al., 2019/0139974; Nishikawa et al., 2019/0386108), it fails to teach either collectively or alone, wherein the first and second surfaces are on opposite sides of the substrate; a plurality of memory strings formed in the film stack on the first surface of the substrate; and a staircase structure formed in the film stack on the second surface of the substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-20 are allowed.
Claim #1 
The first and second surfaces are on opposite sides of the substrate; a plurality of memory strings formed in the film stack on the first surface of the substrate; and a staircase structure formed in the film stack on the second surface of the substrate.
Claim #13
The first and second surfaces are on opposite sides of the substrate; forming a staircase structure in the film stack on the second surface of the substrate; and forming a plurality of memory strings in the film stack on the first surface of the substrate

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
06/19/2021
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816